Citation Nr: 1410287	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified (NOS), for the time period from November 13, 2007, to June 10, 2008, in excess of 30 percent disabling, for the time period from June 11, 2008, to April 8, 2012, to include entitlement to a total disability rating based on unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder NOS, for the time period from April 9, 2012, to include entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an initial rating of 10 percent for anxiety disorder NOS, effective November 13, 2007.  In a November 2008 decision, a Decision Review Officer (DRO) awarded a 30 percent rating for that disability, effective June 11, 2008.  In an August 2012 rating decision, the Appeals Management Center (AMC) assigned a 50 percent rating for the disability, effective April 9, 2012.  These increases did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issues of entitlement to an initial disability rating in excess of 50 percent for anxiety disorder NOS, to include on the basis of unemployability, for the time period from April 9, 2012, is decided herein while the other issue on appeal is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  From April 9, 2012, the impairment from the Veteran's service-connected anxiety disorder NOS most nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From April 9, 2012, the Veteran's service-connected anxiety disorder NOS has been sufficient to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  A schedular rating of 70 percent, but not higher, is warranted for anxiety disorder NOS for the time period from April 9, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for entitlement to a TDIU due to service-connected anxiety disorder NOS are met for the time period from April 9, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As an initial matter, the Board notes that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU due to service-connected anxiety disorder NOS, for the time period from April 9, 2012.  Therefore, no further development is required for that issue under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

The record also reflects that the Veteran was provided all required notice in a letter sent in November 2007 prior to the initial adjudication of the claim.  

The record reflects that service treatment records and VA treatment records have been obtained.  The Veteran and his representative submitted written statements discussing his contentions.  The Veteran was also provided with a VA examination for his service-connected psychiatric disability in April 2012.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the matter decided herein.  The April 2012 VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected psychiatric disability under the applicable rating criteria for the time period from April 9, 2012.  There is no indication in the record that the disability has increased in severity since the April 2012 VA examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Anxiety disorder NOS is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The symptoms listed in Diagnostic Code 9413 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  


For the reasons discussed below, the Board finds that entitlement to a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder NOS for the time period from April 9, 2012.  In the report of a VA PTSD examination performed on that exact date, the examiner listed a diagnosis of generalized anxiety disorder with panic attacks and depression and assigned a GAF score of 55.  The examiner also indicated that occupational and social impairment with deficiencies in most areas best summarized the Veteran's level of impairment.  The Veteran complained of anxiety, anger outbursts, panic attacks, depression, lack of concentration, and sleep problems, asserting that his reported symptoms negatively affected his job performance on his last job.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

Resolving reasonable doubt in the Veteran's favor, the Board has determined that the degree of the Veteran's occupational and social impairment more nearly approximates the rating criteria for the 70 percent evaluation than those for a 50 percent rating for this time period.  However, there is no appropriate basis for assignment of a schedular evaluation in excess of 70 percent disabling for anxiety disorder NOS for this period of the claim.  Evidence of record clearly does not indicate that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment. 

The Board acknowledges that the April 2012 VA examiner indicated that the Veteran's service-connected symptoms rendered him unable to secure and maintain substantially gainful employment.  However, as noted above, that examiner opined that the occupational and social impairment from the disability was consistent with deficiencies in most areas, rather than total impairment.  The Veteran indicated that lived alone, had a limited number of friends, and maintained a good relationship with his three children. 

Further, none of the evidence of record reflects that the Veteran has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name.  The outcome of this decision does not rest on whether those symptoms were shown during the appeal period.  Rather, their absence along with a full review of the symptoms that were demonstrated and attributed to the Veteran's anxiety disorder NOS guides the Board in determining the proper rating.  In addition, the GAF score assigned during this time period of 55 reflects moderate symptoms or moderate (but not total) impairment in social or occupational functioning.  In addition to the specific symptomatology discussed above, the Board finds that the reported GAF score of 55 does not support the assignment of a 100 percent rating during this time period.

During his April 2012 VA examination and in a January 2014 statement from his representative, the Veteran raised the issue of entitlement to a TDIU based on his service-connected psychiatric disability.  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2012).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected anxiety disorder NOS.

As the Board has determined that the disability warrants a 70 percent schedular rating from April 9, 2012, the schedular percentage criteria for a TDIU for this period are met.  In addition, the April 2012 VA examiner specifically opined that the Veteran's service-connected symptoms rendered him unable to secure and maintain substantially gainful employment.

Based on the evidence of record, the Board finds that the Veteran is unemployable as a result of his service-connected anxiety disorder NOS from April 9, 2012.  Accordingly, entitlement to a TDIU due to the service-connected anxiety disorder NOS is warranted for the time period from April 9, 2012.


ORDER

The Board having determined that the Veteran's anxiety disorder NOS warrants a 70 percent schedular rating, but not higher, and a TDIU for the time period from April 9, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the period of the claim prior to April 9, 2012.

As an initial matter, the Veteran is seeking entitlement to a TDIU prior to April 9, 2012.  His sole service-connected disability of anxiety disorder NOS is rated as 10 percent disabling, effective November 13, 2007, and as 30 percent disabling, effective June 11, 2008.  His combined service-connected disability rating is 10 percent disabling, effective November 13, 2007, and 30 percent disabling, effective June 11, 2008.  38 C.F.R. §§ 4.16, 4.25 (2013). 

The Veteran last had a VA examination to evaluate his service-connected anxiety disorder NOS and determine if he was unemployable due to his service-connected psychiatric disorder in April 2012.  In that examination report, the Veteran asserted that he last worked from 2004 to 2008 as a machine operator.  He further asserted that since his last examination in January 2008, his anxiety symptoms had increased in frequency and severity, resulting in anxiety, anger outbursts, panic attacks, depression, lack of concentration, and sleep problems.  He reported that those symptoms negatively affected his job performance on his last job where his company was making camouflaged military uniforms.  The examiner opined that the Veteran's psychiatric symptoms had increased in severity and frequency since the last examination.  The examiner then opined that the Veteran's service-connected symptoms rendered him unable to secure and maintain substantially gainful employment.  

Based on the cumulative evidence of record, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected anxiety disorder NOS on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period from November 13, 2007, to April 8, 2012, is required.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

In addition, the Veteran should be provided all required notice in response to the TDIU aspect of his claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should send the Veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of what is needed to substantiate the claim for entitlement to a TDIU due to the service-connected anxiety disorder NOS, and the respective duties of VA and the Veteran in obtaining evidence.  In addition, the Veteran should be provided and requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue remaining on appeal.

3.  Then, the RO or the AMC should provide the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to a psychiatrist or psychologist, who should be requested to review the Veteran's pertinent history and provide an opinion concerning the effects of the service-connected anxiety disorder NOS on the Veteran's occupational and social functioning during the period from November 13, 2007, to April 8, 2012, to include an opinion concerning whether the disability was sufficient by itself to preclude the Veteran from obtaining or maintaining employment consistent with his education and occupational experience.  
The examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder NOS was sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational experience at any point during the time period prior to April 9, 2012.

A complete rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


